 WINN-DIXIE TEXAS, INC.Winn-Dixie Texas, Inc., d/b/a Foodway and RetailClerks International Association, Local 462, AFL-CIO. Case 28-CA-4405March 27, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn December 13, 1977, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: A chargewas filed by Retail Clerks International Association, Local462, AFL-CIO (herein called the Union), on June 20,1977,1 and served on Winn-Dixie Texas, Inc., d/b/aFoodway (herein called Respondent) on or about the samedate. A complaint issued on July 29, alleging Respondent,through the actions of its acknowledged supervisor, Mar-shall J. Montano, to have unlawfully interrogated MarleneHarris, a job applicant, regarding her membership in,activities on behalf of, and sympathies for the Union inviolation of Section 8(aX 1) of the National Labor RelationsAct, as amended (herein called the Act); and thereafterrefused to hire Marlene Harris because of her membershipin and activities on behalf of the Union in violation ofSection 8(a)(3) and (1) of the Act. Respondent's answerdenied the commission of the alleged unfair labor prac-tices, but admitted certain requisite jurisdictional data.A hearing was held before me in Hobbs, New Mexico, onAugust 17. Counsel for each party elected to argue orally atthe conclusion of the evidence, although time for submis-All dates hereinafter shall refer to the calendar year 1977 unlessotherwise indicated.235 NLRB No. 57sion of briefs, should any of the parties so elect, was fixedas September 7.Upon the entire record in this proceeding and based onmy observation of the demeanor of the witnesses, I makethe following:FINDINGS OF FACT1. JURISDICTIONRespondent is, and at all times material herein has been,a corporation duly organized under and existing by virtueof the laws of the State of Texas. Respondent maintains itsprincipal office and place of business in Fort Worth, Texas,and has operated and maintained retail supermarkets inseveral States of the United States, including a supermarketin Hobbs, New Mexico, where it is engaged in the retailsale of groceries, meats, produce, and related products.During the past 12 months, which period is representativeof its operations at all times material herein, Respondent,in the course and conduct of its business operations,purchased goods and materials valued in excess of $50,000which were transported in interstate commerce and deliv-ered to its places of business in the State of Mexico directlyfrom States of the United States other than the State ofNew Mexico. Respondent admits and I find Respondent tobe an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.1. THE LABOR ORGANIZATION INVOLVEDThe Respondent admits and I find the Union to be, andat all times material herein to have been, a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe only problem presented is one of resolving credibili-ty. Did Marshall J. Montano interrogate Marlene Harrisregarding her past union activities? Did Montano refuse tohire Harris because of her union sympathies?B. The EvidenceMarlene Harris testified that she had been employed byAlbertson's (a competitive supermarket) in Hobbs, NewMexico, from September 1974 until March 1977. Shetestified that she first served as manager of the liquordepartment and for the last 2 years of her employment as achecker. She has been a member of the Union sinceDecember 1974 and served as a steward at the Albertsonstore from 1975 until she was released by Albertson in1977. She testified that she was acquainted with Bill Reeseand Ross Cooper, the manager and assistant manager ofRespondent's store, and had talked to them in generalterms about a possible job. She had gone to the store to getan application and to talk to Reese, but was told that theywere out of the permanent-type applications and that sheshould return at a later date to get the permanent415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplication. She returned in a few days and spoke to a newassistant manager who was unable to locate any perma-nent-type application forms, but gave her a temporaryapplication form and asked that it be completed. A shorttime later Paul Brunt, a friend, called her and suggestedthat she should come to the store on the following Mondayto see Montano about a job because they were gettingready to hire a checker. Harris had known Brunt as afellow employee at Albertson's, but at the time he calledHarris he was employed by Respondent.Harris testified that she went to the Foodway store andwas interviewed by Montano who at first was very pleasantand seemed interested in her experience and qualificationsbut, according to Harris, seemed to "turn off" when heasked her several questions regarding the Union andlearned that she was and had been a member of the Unionat Albertson's. Harris acknowledged that Montano told herthat he had at least one other girl to interview for the joband Harris said she saw another applicant waiting to beinterviewed at the time she left the office where herinterview had been conducted. Harris acknowledged thatshe had been terminated by Albertson's for failing to pass achecker's test and apparently so advised Montano. (Agrievance over the discharge was pending at the time ofhearing.)Montano testified that he is a store supervisor coveringseven stores in a territory of some 1,200 to 1,500 miles andthat he had occupied a similar position with the predeces-sor company that owned the Foodway stores before theywere purchased by Respondent Winn-Dixie in August1976. Montano testified that he does not do all of the hiringof applicants in the various stores which he supervises, butthat he does some applicant interviewing in order to havedirect knowledge of the type of people who are applying forand being hired by each of the stores which he supervises.He testified that after seeing Harris in the courtroom thathe remembered his interview with her on or about May 30,but he added that to his best recollection there were at leastfour other applicants for the same job. He denied havinginterrogated her regarding her union activities and sympa-thies and also denied having failed and refused to hire herbecause of her union sympathies.Montano testified that the applicant hired was NancyMitchell who had not had any grocery experience, butwhom he regarded as having a much more pleasing andadaptable personality for Respondent's particular opera-tion. He testified that she had had experience as a waitressand experience as a cashier, but not in a grocery storeoperation. He testified that Mitchell was hired because, inhis opinion, she was more adaptable and trainable thanany of the other applicants. When asked if there was anyparticular reason or characteristic regarding Harris as towhy she was not hired, he replied, "She struck me as beinga little too arrogant and fixed in her ways; thus she wouldnot be nearly as adaptable and trainable for our type ofoperation."2 Phelps Dodge Corp. v. N.L.R.B., 313 U.S. 177(1941).a Universal Fuel, Inc., 204 NLRB 26 (1973).4 Falstaff Brewing Corporation, 128 NLRB 294, 295, fn. 2 (1960), enfd. asmodified 301 F.2d 216 (C.A. 8, 1962).5 N.L.R.B. v. Ace Comb Co. and Ace Bowling Co., Division of AmeraceMontano also identified four application forms of indi-viduals who had been hired by Respondent since itacquired the Foodway stores in 1976, each of whichreflected former employment at a supermarket where theemployees at the time were represented by a union.Jack Jones, who is currently director of industrialrelations for Respondent and was formerly vice presidentin charge of labor relations and personnel for the predeces-sor owner of the same stores, testified that he had fullknowledge of the Albertson contract with the Union andthat part of his duties was to be generally informed of thelabor relations picture among all of the supermarket-typestores.C. Analysis and ConclusionsThe law has remained rather clear since the UnitedStates Supreme Court ruled in 1941 that an employerengages in unfair labor practices under Section 8(a)(3) ofthe Act if it refuses to hire applicants for employmentbecause of their union affiliation.2The Board has alsodetermined that an employer acts unlawfully when itinterrogates job applicants concerning union membershipand/or threatens that applicants will not be hired due totheir union membership.3However, legal conclusions can only be reached after onehas resolved credibility and, thus, established the facts.Both Harris and Montano were excellent witnesses -articulate and forthright. They were carefully observed atthe hearing and I have scrutinized their testimony, on bothdirect and cross-examination, but I can find no reasonablebasis for discrediting one individual's testimony andcrediting the other's. No one else testified. Under suchcircumstances it can hardly be said that the GeneralCounsel has sustained his case by a preponderance of theevidence as he is required to do.4Moreover, although certainly not conclusive, the evi-dence that the Respondent has recently hired someemployees that had formerly worked in supermarketswhere the employees were represented by a union tends tonegate Harris's testimony of Respondent's union bias.Montano testified that one reason he did not hire Harriswas because she struck him as being rather arrogant andstrong-willed. While these characteristics are not necessari-ly undesirable, from my observation of Harris at the timeshe was on the witness stand, I would be inclined to agreewith Montano's personality evaluation of Harris. If anemployer does not wish to hire such a person for thosereasons, it is not contrary to the law. The Act does notremove from an employer control over its personnelpolicies, including the right to hire and fire, so long as themotivation is not violative of of the Act.5General Counselhas succeeded in arousing a suspicion, but one can not finda violation based on suspicion and surmise.6In myopinion, the evidence falls far short of establishing a union-related or statutory-related reason for the failure ofCorp., 342 F.2d 841, 847 (C.A. 8, 1965); N.LR.B. v. McGahey, 233 F.2d 406,413 (C.A. 5, 1956), and the cases cited therein.6 Kings Terrace Nursing Home and Health Related Facility, 229 NLRB1180(1977).416 WINN-DIXIE TEXAS, INC.Respondent to hire Marlene Harris on or about March 30,1977.After considering all of the foregoing, I conclude that apreponderance of the evidence does not establish thatRespondent has engaged in the unfair labor practicesalleged in the complaint.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6) and (7) of theAct.7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent did not engage in the unfair laborpractices as alleged in the complaint.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to the provision of Section 10(c) of theAct, I hereby issue the following recommended:ORDER7It is hereby ordered that the complaint in this proceedingbe dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.417